Citation Nr: 1009246	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for arterial hypertension.  

2.  Entitlement to service connection for chronic diabetes 
mellitus.  

3.  Entitlement to service connection for chronic erectile 
dysfunction.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had certified active service from July 1981 to 
December 1981 and from February 2003 to February 2004 and 
additional periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for arterial hypertension and denied 
service connection for both chronic diabetes mellitus and 
chronic erectile dysfunction.  

The issues of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for arterial hypertension and service 
connection for chronic erectile dysfunction are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  

The Veteran has submitted a claim of entitlement to service 
connection for chronic gastroesophageal reflux disease.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Therefore, the issue is referred to the RO for 
action as may be appropriate.  


FINDING OF FACT

Diabetes mellitus was initially manifested to a compensable 
degree within one year of service separation.  




CONCLUSION OF LAW

Chronic diabetes mellitus was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In the decision below, the Board grants service connection 
for chronic diabetes mellitus.  This action represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of the VA's duty to notify and to assist is 
necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

VA clinical documentation dated in October 2004 conveys that 
the Veteran exhibited elevated glucose levels.  Treating VA 
medical personnel noted that the Veteran was "oriented about 
criteria for [diabetes mellitus]; oriented about [diabetes 
mellitus] condition;" and had a scheduled "dietician 
evaluation-counseling about diabetic diet."  

A March 2009 written statement from R. A. C-R, M.D., relates 
that:

His medical records show elevated blood 
sugar levels during his active service.  
There were levels consistent with 
diabetes mellitus type 2.  All these 
conditions are developed directly as a 
consequence of his active service, or 
secondary to the accident and its 
consequence and treatment.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  While 
the October 2004 VA clinical documentation is not a model of 
clarity, it appears to reflect that the Veteran was diagnosed 
with chronic diabetes mellitus and prescribed a diabetic diet 
within one year of separation from his final period of active 
service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
is now warranted for chronic diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  


ORDER

Service connection for chronic diabetes mellitus is granted.  


REMAND

In his June 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran indicated that he had 
served with the Puerto Rico National Guard from 1981 to "up 
to date."  The report of an August 2004 VA examination for 
compensation purposes states that the Veteran had "been a 
member of the Puerto Rico National Guard for the last 24 
years."  A December 2004 Army National Guard Retirement 
Points History Statement notes that the Veteran had served 
with the National Guard between March 1981 and September 
2004.  He apparently had periods of active duty during each 
year of his enlistment.  The Veteran's complete periods of 
active duty, active duty for training, and inactive duty with 
the Puerto Rico National Guard have not been verified.  The 
VA should obtain all relevant military treatment records and 
other documentation which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The report of a November 2007 VA examination for compensation 
purposes reflects that it was likely that the Veteran's 
erectile dysfunction was etiologically related to either 
diabetes mellitus and/or hypertension.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). In 
light of the award above of service connection for chronic 
diabetes mellitus, the Board concludes that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service entity 
and request that (1) it verify the Veteran's 
complete periods of active duty, active duty 
for training, and inactive duty for training 
with the Puerto Rico National Guard and (2) 
forward all available service treatment 
records associated with such duty for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in order 
to determine the current nature and etiology 
of the Veteran's chronic erectile dysfunction.  
All indicated tests and studies, should be 
accomplished and the findings then reported in 
detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
erectile dysfunction had its onset during 
active service/active duty; otherwise 
originated during active service/active 
duty or is causally related to or 
increased in severity beyond its natural 
progression as the result of the 
Veteran's chronic diabetes mellitus and 
other service-connected disabilities.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claim of entitlement to service 
connection for arterial hypertension and 
entitlement to service connection for 
chronic erectile dysfunction with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2009); the United 
States Court of Appeals for Veterans 
Claims' (Court) holding in Allen v. 
Brown, 7 Vet. App. 439 (1995); and the 
United States Court of Appeals for the 
Federal Circuit's (Federal Circuit) 
holding in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  If the benefits 
sought on appeal remain denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


